The slip opinion is the first version of an opinion released by the Chief Clerk of the
     Supreme Court. Once an opinion is selected for publication by the Court, it is
     assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
     112 NMRA, authenticated and formally published. The slip opinion may contain
     deviations from the formal authenticated opinion.

 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _____________

 3 Filing Date: October 17, 2022

 4 No. A-1-CA-39311

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellant,

 7 v.

 8 JASON EVANS a/k/a
 9 JASON EDWARD EVANS,

10         Defendant-Appellee.

11 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
12 Curtis R. Gurley, District Judge

13 Hector H. Balderas, Attorney General
14 Emily Tyson-Jorgenson, Assistant Attorney General
15 Santa Fe, NM

16 for Appellant

17 Bennett J. Baur, Chief Public Defender
18 William O’Connell, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellee
 1                                       OPINION

 2 BOGARDUS, Judge.

 3   {1}   In this case, we are asked to consider whether a preliminary hearing is required

 4 in a case in which Defendant Jason Evans is charged only with misdemeanors. The

 5 State’s appeal arises from the district court’s order dismissing six misdemeanor

 6 charges filed against Defendant. The State argues that the district court erred when

 7 (1) it interpreted Rule 5-201(C) NMRA, which governs charges by criminal

 8 information to require a preliminary hearing when a defendant’s charges are limited

 9 to misdemeanors; and (2) it relied on the State’s erroneous statement that “Defendant

10 waived preliminary hearing” as an alternative reason for dismissal. We reverse and

11 remand.

12 BACKGROUND

13   {2}   The State initially filed a criminal complaint in magistrate court charging

14 Defendant with six misdemeanors. After the magistrate court denied the State’s

15 motion for continuance, the State voluntarily dismissed the complaint because the

16 testifying officers were unavailable. Three days later, the State refiled the case in

17 district court by criminal information, charging Defendant with the same

18 misdemeanors and erroneously stating that “Defendant waived preliminary

19 hearing.”
 1   {3}   Thereafter, Defendant filed a motion to dismiss the criminal information

 2 arguing that Rule 5-201(C) “contemplates the filing of a [c]riminal [i]nformation

 3 only after a preliminary hearing or waiver thereof [and n]either of these events

 4 occurred.” The State opposed the motion, arguing that Defendant had “no right to a

 5 preliminary hearing on misdemeanor charges.”

 6   {4}   The district court agreed with Defendant and dismissed the criminal

 7 information. The district court interpreted Rule 5-201(C) to require a preliminary

 8 hearing or a waiver of the hearing before an information is filed in the district court.

 9 Additionally, the court cited the State’s “clear factual misrepresentation” regarding

10 waiver of the preliminary hearing as another reason to dismiss. The State appeals.

11   {5}   We reserve discussion of additional facts relevant to Defendant’s appeal

12 where appropriate in our analysis.

13 DISCUSSION

14 I.      The District Court Erred in Interpreting Rule 5-201(C) to Require a
15         Preliminary Hearing Be Held or Waived Before an Information Is Filed

16   {6}   The State argues that Defendant was not entitled to a preliminary hearing

17 because he was charged only with misdemeanors and the district court’s reliance on

18 Rule 5-201 was in error because the rule does not contain a specific requirement for

19 a preliminary hearing in such circumstances. Defendant argues that dismissal was

20 proper to rectify the State’s error in filing a criminal information instead of a criminal

21 complaint, which does not require a preliminary hearing.

                                               2
 1   {7}   The State’s argument requires us to interpret the language of the rule, which

 2 is a question of law that we review de novo. Allen v. LeMaster, 2012-NMSC-001,

 3 ¶ 11, 267 P.3d 806. When construing procedural rules, we use the same rules of

 4 construction applicable to the interpretation of statutes. See Walker v. Walton, 2003-

 5 NMSC-014, ¶ 8, 133 N.M. 766, 70 P.3d 756. “We first look to the language of the

 6 rule.” In re Michael L., 2002-NMCA-076, ¶ 9, 132 N.M. 479, 50 P.3d 574. “If the

 7 rule is unambiguous, we give effect to its language and refrain from further

 8 interpretation.” Id. If a rule is ambiguous, we consider its purpose in conjunction

 9 with other rules. See In re Zac McV., 1998-NMCA-114, ¶ 10, 125 N.M. 583, 964

10 P.2d 144. We also seek guidance from the rule’s language, history, and background.

11 Roark v. Farmers Grp., Inc., 2007-NMCA-074, ¶ 50, 142 N.M. 59, 162 P.3d 896.

12   {8}   As an initial matter, a defendant’s right to a preliminary hearing is limited to

13 those instances when a person is charged with a “capital, felonious or infamous

14 crime.” N.M. Const. art. II, § 14. This court has interpreted our state constitution to

15 conclude that “[a]n accused has no right to a preliminary hearing on a misdemeanor

16 charge.” State v. Greyeyes, 1987-NMCA-022, ¶ 15, 105 N.M. 549, 734 P.2d 789.

17 Therefore, we next consider whether the language of Rule 5-201(C) expands the

18 right to a preliminary hearing beyond our state constitution or if the rule simply

19 prescribes deadlines for filing a criminal information if a preliminary hearing was

20 otherwise required. We conclude it is the latter, and explain.


                                               3
 1   {9}    The language of Rule 5-201(C) sets out the requirements for a criminal

 2 information, which are a “written statement, signed by the district attorney,

 3 containing the essential facts, common name of the offense, and, if applicable, a

 4 specific section number of the New Mexico Statutes which defines the offense.” The

 5 rule is silent regarding whether a preliminary hearing must occur before the criminal

 6 information is filed. The absence of this specific requirement has been interpreted to

 7 allow the State to file an information before the preliminary hearing. See State v.

 8 Bailey, 1956-NMSC-123, ¶ 3, 62 N.M. 111, 305 P.2d 725 (holding that “[t]he court

 9 did not err in putting appellant to trial upon an information filed prior to the

10 preliminary examination”); Rule 5-201 comm. cmt. (“Nothing . . . prohibits the

11 prosecution from first filing the information.”).

12   {10}   Further, the rule states, “On completion of a preliminary examination or

13 acceptance of a waiver thereof by the district court, an information shall be filed

14 within thirty (30) days if a defendant is not in custody, and within ten (10) days if a

15 defendant is in custody.” Rule 5-201(C). Nothing in the rule creates a specific

16 preliminary hearing requirement for criminal informations charging misdemeanors.

17 Rather, the language prescribes deadlines for filing the information if a preliminary

18 hearing has occurred. Thus, if the preliminary hearing has not been completed, or it

19 is not required, or it has been waived, those deadlines do not apply. Such is the case

20 when the prosecution holds the preliminary hearing after filing the criminal


                                              4
 1 information, as permitted by Bailey, or when a defendant does not have the

 2 constitutional right to a preliminary hearing, as in the present case.

 3   {11}   Our conclusion is supported by our Supreme Court’s rulings in Bailey, 1956-

 4 NMSC-123, and State v. Nelson, 1958-NMSC-018, 63 N.M. 428, 321 P.2d 202. In

 5 both cases a criminal information was filed before the preliminary hearing. See

 6 Bailey, 1956-NMSC-123, ¶ 3; Nelson, 1958-NMSC-018, ¶ 25. In each of these

 7 cases, our Supreme Court held that “[t]he [district] court did not err in putting

 8 appellant to trial upon an information filed prior to the preliminary examination.”

 9 Bailey, 1956-NMSC-123, ¶ 3; Nelson, 1958-NMSC-018, ¶ 26 (same). If Rule 5-

10 201(C) categorically required “a preliminary examination be held or waived before

11 an information is filed,” as the district court held, our Supreme Court would not have

12 permitted the prosecution in Bailey and Nelson to hold the preliminary hearing after

13 filing the information. 1 (Emphasis added.)

14   {12}   Our interpretation is further supported by the history and purpose of the

15 preliminary hearing. The primary purpose of the preliminary hearing is to provide

16 an opportunity for independent evaluation of the state’s showing of probable cause.

17 State ex rel. Whitehead v. Vescovi-Dial, 1997-NMCA-126, ¶ 5, 124 N.M. 375, 950



            1
             In Bailey and Nelson a preliminary hearing was constitutionally required,
     either before or after the criminal information was filed, because the defendants had
     been charged with felonies. See Bailey, 1956-NMSC-123, ¶¶ 1, 3; Nelson, 1958-
     NMSC-018, ¶¶ 1, 25.

                                              5
 1 P.2d 818. The preliminary hearing “operates as a screening device to prevent hasty

 2 and unwise prosecutions and to save an innocent accused from the humiliation and

 3 anxiety of a public prosecution.” Id. ¶ 6. “The preliminary hearing originally was

 4 instituted as a charge-screening process in response to delays in the grand jury

 5 indictment process.” 4 Wayne R. LaFave et al., Criminal Procedure § 14.1(a) n.2

 6 (4th ed. 2021). Because prosecutions by grand jury indictment were typically limited

 7 to felonies, the preliminary hearing was also limited to felonies. Id.

 8   {13}   Construing the rule to require district courts to provide independent evaluation

 9 through preliminary hearings to misdemeanors charges would be contrary to the goal

10 of expediting the screening process. Misdemeanor charges undergo screening by the

11 court’s issuance of arrest warrants or by judicial review of arrests pursuant to the

12 misdemeanor arrest rule. See id.; see also City of Santa Fe v. Martinez, 2010-NMSC-

13 033, ¶ 6, 148 N.M. 708, 242 P.3d 275 (“[A]n officer may only arrest without a

14 warrant one guilty of a misdemeanor if committed in his presence.” (internal

15 quotation marks and citation omitted)). These independent screening processes are

16 deliberately less demanding than those required for felonies because “misdemeanors

17 do not threaten public safety to the level of felonies.” Martinez, 2010-NMSC-033,

18 ¶ 12 (explaining the basis for permitting warrantless misdemeanor arrests).

19   {14}   Although Defendant’s argument is not developed and thus is not entirely

20 clear, to the extent that Defendant argues that the State’s error was in filing a criminal


                                                6
 1 information in this instance, rather than a criminal complaint, we disagree. Rule 5-

 2 201(A) authorizes the State to initiate prosecution by filing a complaint, information,

 3 or an indictment. Thus, we find no error in the the State’s choice of filing an

 4 information.

 5   {15}   Based on our review of relevant authority and the rule’s language and purpose,

 6 we conclude that Rule 5-201(C) prescribes filing deadlines in the event that a

 7 preliminary hearing has been completed or waived prior to filing; it does not require

 8 a prior preliminary hearing for every instance, as in this case, in which Defendant

 9 was charged only with misdemeanors. Accordingly, the district court erred by

10 requiring a preliminary hearing.

11 II.      The District Court Erred in Dismissing the Complaint Based on the
12          State’s Erroneous Statement That Defendant Waived Preliminary
13          Hearing

14   {16}   Defendant contends that pursuant to State v. Le Mier, 2017-NMSC-017, 394

15 P.3d 395, and State v. Harper, 2011-NMSC-044, 150 N.M. 745, 266 P.3d 25, he

16 suffered prejudice, and therefore dismissal was appropriate to rectify the State’s

17 error. The only argument Defendant makes in support of his claim of prejudice is

18 that courts “examine charging documents to determine the culpability of

19 defendants.” Defendant fails to explain how the State’s error in the charging

20 document prejudiced him—especially since the district court did not rely on it and

21 instead dismissed the charges—thus, Defendant’s claim of prejudice is without


                                               7
 1 merit. See In re Ernesto M., Jr., 1996-NMCA-039, ¶ 10, 121 N.M. 562, 915 P.2d

 2 318 (“An assertion of prejudice is not a showing of prejudice.”); see also State v.

 3 Guerra, 2012-NMSC-014, ¶ 21, 278 P.3d 1031 (observing that appellate courts are

 4 under no obligation to review unclear or undeveloped arguments).

 5 CONCLUSION

 6   {17}   For the foregoing reasons, we reverse and remand.

 7   {18}   IT IS SO ORDERED.


 8                                               _____________________________
 9                                               KRISTINA BOGARDUS, Judge

10 WE CONCUR:


11 ______________________________
12 JACQUELINE R. MEDINA, Judge


13 ______________________________
14 KATHERINE A. WRAY, Judge




                                             8